IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 60 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
DAVON HAYES,                              :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.